      Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 1 of 38




                            District of Columbia




                                                       20-cv-03791-JEB




                       SUMMONS IN A CIVIL ACTION




12/22/2020                                         /s/ Anson Hopkins
  Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 2 of 38




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
    Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 3 of 38




                          District of Columbia




                                                      20-cv-03791-JEB




                     SUMMONS IN A CIVIL ACTION




12/22/2020                                       /s/ Anson Hopkins
  Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 4 of 38




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
    Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 5 of 38




                          District of Columbia




                                                         20-cv-03791-JEB




                     SUMMONS IN A CIVIL ACTION




12/22/2020                                       /s/ Anson Hopkins
  Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 6 of 38




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
    Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 7 of 38




                          District of Columbia




                                                       20-cv-03791-JEB




                     SUMMONS IN A CIVIL ACTION




12/22/2020                                       /s/ Anson Hopkins
  Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 8 of 38




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
    Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 9 of 38




                          District of Columbia




                                                       20-cv-03791-JEB




                     SUMMONS IN A CIVIL ACTION




12/22/2020                                       /s/ Anson Hopkins
 Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 10 of 38




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
    Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 11 of 38




                           District of Columbia




                                                      20-cv-03791-JEB




                     SUMMONS IN A CIVIL ACTION




12/22/2020                                        /s/ Anson Hopkins
 Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 12 of 38




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
     Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 13 of 38




                            District of Columbia




                                                         20-cv-03791-JEB




                      SUMMONS IN A CIVIL ACTION




12/22/2020                                         /s/ Anson Hopkins
 Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 14 of 38




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
    Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 15 of 38




                           District of Columbia




                                                        20-cv-03791-JEB




                     SUMMONS IN A CIVIL ACTION




12/22/2020                                        /s/ Anson Hopkins
 Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 16 of 38




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
     Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 17 of 38




                            District of Columbia




                                                       20-cv-03791-JEB




                      SUMMONS IN A CIVIL ACTION




12/22/2020                                         /s/ Anson Hopkins
 Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 18 of 38




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
     Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 19 of 38




                            District of Columbia




                                                        20-cv-03791-JEB




                      SUMMONS IN A CIVIL ACTION




12/22/2020                                         /s/ Anson Hopkins
 Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 20 of 38




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
     Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 21 of 38




                            District of Columbia




                                                         20-cv-03791-JEB




                      SUMMONS IN A CIVIL ACTION




12/22/2020                                         /s/ Anson Hopkins
 Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 22 of 38




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
   Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 23 of 38




                          District of Columbia




                                                        20-cv-03791-JEB




                    SUMMONS IN A CIVIL ACTION




12/22/2020                                       /s/ Anson Hopkins
 Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 24 of 38




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
   Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 25 of 38




                          District of Columbia




                                                       20-cv-03791-JEB




                    SUMMONS IN A CIVIL ACTION




12/22/2020                                       /s/ Anson Hopkins
 Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 26 of 38




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
    Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 27 of 38




                           District of Columbia




                                                       20-cv-03791-JEB




                     SUMMONS IN A CIVIL ACTION




12/22/2020                                        /s/ Anson Hopkins
 Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 28 of 38




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
   Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 29 of 38




                          District of Columbia




                                                       20-cv-03791-JEB




                    SUMMONS IN A CIVIL ACTION




12/22/2020                                       /s/ Anson Hopkins
 Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 30 of 38




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
      Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 31 of 38




                             District of Columbia




                                                         20-cv-03791-JEB




                       SUMMONS IN A CIVIL ACTION




12/22/2020                                          /s/ Anson Hopkins
 Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 32 of 38




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
     Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 33 of 38




                            District of Columbia




                                                       20-cv-03791-JEB




                      SUMMONS IN A CIVIL ACTION




12/22/2020                                         /s/ Anson Hopkins
 Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 34 of 38




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
     Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 35 of 38




                            District of Columbia




                                                     20-cv-03791-JEB




                      SUMMONS IN A CIVIL ACTION




12/22/2020                                         /s/ Anson Hopkins
 Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 36 of 38




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
   Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 37 of 38




                          District of Columbia




                                                     20-cv-03791-JEB




                    SUMMONS IN A CIVIL ACTION




12/22/2020                                       /s/ Anson Hopkins
 Case 1:20-cv-03791-JEB Document 7 Filed 12/22/20 Page 38 of 38




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
                       Case 1:20-cv-03791-JEB Document 7-1 Filed 12/22/20 Page 1 of 2
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________

                                                                                )
                                 Plaintiff                                      )
                                    v.                                          )     Civil Action No.
                                                                                )
                               Defendant                                        )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


              Parties’ printed names                                   Signatures of parties or attorneys                      Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                  District Judge’s signature



                                                                                                    Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.
Case 1:20-cv-03791-JEB Document 7-1 Filed 12/22/20 Page 2 of 2
